DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of US 2014/0039343, hereinafter Mescher, and US 5462163, hereinafter Berry. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim recites the limitation “the mount including an opening positioned closer to the working surface of the cart” in lines 4-6. It is unclear if this limitation is referring to the 
Additionally regarding claim 16, the claim recites the limitation “an opening positioned closer to the working surface of the cart than a channel formed in the stand” in lines 4-6. It is unclear if this limitation is comparing the distance between the opening and the cart to the distance between the channel and the cart, or if it is comparing the distance between the opening and the cart to the distance between the opening and the channel. For examination purposes, it will be interpreted as the former.
Claims 17-19 and 25-28 are rejected by virtue of their dependence on claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0039343, hereinafter Mescher, in view of US 5462163, hereinafter Berry.

    PNG
    media_image1.png
    319
    423
    media_image1.png
    Greyscale
protector, cover 115).


However, Berry teaches a system for mounting a medical device comprising a device holder (Fig. 1, procedure kit 10), the device holder includes a mount (angled receptacles 9), the mount including an opening (opening of angled receptacles 9 is shown in Fig. 1), the mount being configured to radially encompass a distal tip of a medical device (Fig. 4, Col. 4 lines 22-35) while permitting pivoting of the medical device downwardly toward a working surface of a cart and into a channel of a stand (Examiner’s note: this is a functional limitation, and Berry’s mount would be capable of performing this function if there were a channel because Berry’s mount has a larger radius than a medical device, see Fig. 4, and would allow pivoting).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Mescher such that the mount has an opening and is configured to radially encompass the distal tip of the probe protector while permitting pivoting of the probe protector downwardly toward the working surface of the cart and into the channel of the stand (Examiner’s note: this a functional limitation, and the structure of Mescher as modified by Berry is capable of performing this function), as taught by Berry, in order to allow the user to grasp the instrument only by the instrument’s safe end or user’s end (Berry, Col. 3 lines 2-6).
Regarding claim 17, Mescher and Berry teach the system of claim 16, the device holder extending from the working surface to a suspended position such that the probe protector received by the mount and stand is physically isolated from the working surface of the cart (Mescher, probe dock 904 is able to receive the probe protector such that it is physically isolated from the platform 902 of the cart 900).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mescher and Berry in view of EP 2,181,794 B1, hereinafter Yoshimoto.
Regarding claim 19, Mescher and Berry do not teach the system of claim 16, further comprising: a flange extending radially from the probe protector housing, and a well formed in the stand, the well being configured to receive the flange such that proximal movement of the probe protector along a long axis of the probe protector is prevented for removal of the needle of the biopsy device from the probe protector by exerting a proximal axial force on the biopsy device.
However, Yoshimoto teaches a system comprising a flange (Fig. 6A, positioning flange 51a) extending radially from a probe protector housing (Fig. 6A, soldering iron holder 30 or sleeve body 50 partially covers the heated probe of the soldering iron, see Fig. 9), and a well (opening 12a and depressed portion 14a) formed in a stand (Fig. 3, surrounding section 12), the well being configured to receive the flange (Fig. 4 shows section of well/stand engaged with positioning flange, see also Figs. 1, 5A, and 5B) such that proximal movement of the probe protector along a long axis of the probe protector is prevented for removal of the needle of the biopsy device from the probe protector by exerting a proximal axial force on the biopsy device (Figs. 5A and 5B show that positioning flange 51a engages with opening 12a and depressed portion 14a such that the opening and depressed portion would exert force on the flange to prevent proximal movement along a long axis, see annotated picture in previous action).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Mescher and Berry such that the system further .

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mescher and Berry in view of US 7,189,218 B2, hereinafter Lichtenberg.
Regarding claim 25, Mescher and Berry do not teach the system of claim 16, the probe protector further includes one or more detent features along the elongated housing, the one or more detent features are proximal to a portion of the proximal opening.
However, Lichtenberg teaches a system wherein a probe protector (Fig. 1, cover 122) further includes one or more detent features (knob 136 of release mechanism 134) along the elongated housing (see Fig. 1), the one or more detent features are proximal to a portion of a proximal opening (see Figs. 1 and 2, knob 136 is proximal to the opening of cover 122).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Mescher and Berry such that the probe protector further includes one or more detent features along the elongated housing, the one or more detent features are proximal to a portion of the proximal opening, as taught by Lichtenberg, in order to have a quick and safe release mechanism for the needle cover to have a safer and lower cost needle device (Lichtenberg abstract, Col. 1 lines 49-56, Col. 1 line 59 – Col. 2 line 6, Col. 2 lines 65-68).
Regarding claim 26, Mescher and Berry do not teach the system of claim 16, the probe protector further includes one or more detent features along the elongated housing, the one or more detent 
However, Lichtenberg teaches a system wherein a probe protector (Fig. 1, cover 122) further includes one or more detent features (knob 136 of release mechanism 134) along the elongated housing (see Fig. 1), the one or more detent features are proximal to a portion of a proximal opening (see Figs. 1 and 2, knob 136 is proximal to the opening of cover 122, the one or more detent features are configured to engage a corresponding projection (Figs. 1 and 4, slot 138 includes projections such as front end 145) on a corresponding element (device body 104) to releasably attach the probe protector (cover 122) to a device (device 102, Col. 4 lines 22-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Mescher and Berry such that the probe protector further includes one or more detent features along the elongated housing, the one or more detent features are proximal to a portion of the proximal opening, the one or more detent features are configured to engage a corresponding projection on the probe to releasably attach the probe protector to the biopsy device, as taught by Lichtenberg, in order to have a quick and safe release mechanism for the needle cover to have a safer and lower cost needle device (Lichtenberg abstract, Col. 1 lines 49-56, Col. 1 line 59 – Col. 2 line 6, Col. 2 lines 65-68).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mescher and Berry in view of EP 2,934,423 B1, hereinafter Kamen.
Regarding claim 27, Mescher and Berry do not teach the system of claim 16, the device holder is configured to rotatably swivel in at least one direction relative to the working surface of the cart.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Mescher and Berry such that the device holder is configured to rotatably swivel relative to the working surface of the cart, as taught by Kamen, in order to allow movement of the device and adjust distances (Kamen, para [0257]).
Regarding claim 28, Mescher and Berry do not teach the system of claim 16, the device holder further includes a top plate and a bottom plate, such that the top plate is positioned atop the bottom plate, the top plate is configured to pivot relative to the bottom plate, the top plate includes a ball detent configured to engage the bottom plate to thereby bias the top plate toward a plurality of predetermined positions.
However, Kamen teaches a system in which a device (wedge-pawl assembly 90) includes a top plate (sliding wedge 26) and a bottom plate (block 18), such that the top plate is positioned atop the bottom plate (para [0253]), the top plate is configured to pivot relative to the bottom plate (para [0253]), the top plate includes a ball detent (para [0253], protrusions 24 may be ball bearings or rollers) configured to engage the bottom plate (para [0253], protrusions 24 engage track 22 of block 18) to thereby bias the top plate towards a plurality of predetermined positions (para [0253], all positions of the top plate are according to the defined track 22, and are thus predetermined).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Mescher and Berry such that the device holder further includes a top plate and a bottom plate, such that the top plate is positioned atop the bottom plate, the top plate is configured to pivot relative to the bottom plate, the top plate includes a ball detent configured to engage the bottom plate to thereby bias the top plate toward a plurality of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791